Fisher, J., dissenting: I agree with the first two paragraphs of Judge Mulroney’s dissent. Although my conclusion is the same as that of Judge Mulroney, I do not agree with all of the reasoning in the third paragraph of his dissent. I think that the so-called extent-of-activities test is a factor to be considered in determining whether or not the transaction is to be classified as business or nonbusiness. I think it applies in principle to a partnership as well as to an individual. I do not, however, agree that the test is controlling in all cases, and I do not think it is controlling here. If, under all the circumstances of a particular case, it is established that the transaction in question is in fact a business transaction, a bad debt deriving therefrom must be treated accordingly. It is my view, upon the record in the instant case, that the bad debt under consideration is a business bad debt even though it arose out of the only loan made by the partnership. BRuce, /., agrees with this dissent.